                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                        Case No. 19-MJ-00185-JTM

 MIRZA ALIHODZIC,



                               Defendant.

                     MOTION OF THE UNITED STATES FOR A
                   PRETRIAL DETENTION HEARING PURSUANT
                TO TITLE 18, UNITED STATES CODE, SECTION 3142(f)

       Comes now the United States of America, by Timothy A. Garrison, United States

Attorney, and the undersigned Assistant United States Attorney, both for the Western District of

Missouri, and hereby moves the Court to detain defendant without bail pending trial of this

matter and to hold a hearing pursuant to Title 18, United States Code, Section 3142(f) for the

purpose of demonstrating that no condition or combination of conditions of release will

reasonably assure the defendant's appearance as required by the Court and the safety of other

persons and the community.

                               SUPPORTING SUGGESTIONS

       I. Subsection 3142(f), Title 18, United States Code, provides that a hearing must be held

by the appropriate judicial officer to determine whether any condition or combination of

conditions will reasonably assure the defendant’s appearance and the safety of any other person

in the community if the attorney for the government moves for such a hearing and if the case is

in any one of the following categories:




          Case 4:19-mj-00185-JTM Document 2 Filed 11/06/19 Page 1 of 3
         A. The case involves a crime of violence, a term defined under 18 U.S.C. § 3156(a)(4)

to include either:

                         1. An offense that has as an element the use, attempted use, or threatened

                  use of physical force against the person or property of another; or

                         2. Any other offense that is a felony and by its nature involves a

                  substantial risk that physical force against the person or property of another may

                  be used in the course of its commission.

         B. The case involves an offense where the maximum sentence is life imprisonment or

death.

         C. The case is a narcotics case under Title 21, United States Code, for which

imprisonment for ten years or more is prescribed.

         D. Any felony, even a nonviolent felony not involving drugs, if the person already has

two or more convictions for a crime of violence, a crime punishable by life imprisonment, or a

ten-year drug felony.

         E. Any felony that is not otherwise a crime of violence that involves a minor victim or

that involves the possession or use of a firearm or destructive device (as those terms are defined

in section 921), or any other dangerous weapon, or involves a failure to register under section

2250 of title 18, United States Code.

         II. The statute recognizes two additional situations which allow for a detention hearing

and which can be raised either by the attorney for the government or by a judicial officer. These

conditions are:

         A. When there is a serious risk that the defendant will flee; or




                                                   2

           Case 4:19-mj-00185-JTM Document 2 Filed 11/06/19 Page 2 of 3
        B. When there is a serious risk that the person will “obstruct or attempt to obstruct

justice, or threaten, injure, or intimidate, or attempt to threaten, injure, or intimidate, a

prospective witness or juror.”

        III. One or more grounds for a pretrial detention hearing as set forth by the statute exists

in the above cause.


                                                         Respectfully,

                                                         Timothy A. Garrison
                                                         United States Attorney

                                                By       /s/ Brad Kavanaugh

                                                         Brad Kavanaugh
                                                         Assistant United States Attorney
                                                         Charles Evans Whittaker Courthouse
                                                         400 East 9th Street, Fifth Floor
                                                         Kansas City, Missouri 64106
                                                         Telephone: (816) 426-3122


                                  CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on November
06, 2019, to the Electronic Filing System (CM/ECF) of the United States District Court for the
Western District of Missouri for electronic delivery to all counsel of record.


                                                         /s/ Brad Kavanaugh
                                                         Brad Kavanaugh
                                                         Assistant United States Attorney




                                                     3

           Case 4:19-mj-00185-JTM Document 2 Filed 11/06/19 Page 3 of 3
